PER CURIAM.
Appellant seeks review of his convictions and sentences for battery and felony battery by strangulation. Appellate counsel filed an initial brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), representing that no good faith argument could be made that reversible error occurred below, but identifying technical errors with the imposition of costs and fines at sentencing and a scrivener’s error in Appellant’s Criminal Punishment Code Scoresheet. Counsel preserved these errors in a timely filed motion to correct sentencing error pursuant to Florida Rule of Criminal Procedure 3.800(b)(2). We reject counsel’s arguments that certain costs were improperly imposed. However, Appellant’s scoresheet incorrectly reflects that the date of his primary offense was June 12, 2008. The date of Appellant’s primary offense was July 17, 2010.
Accordingly, we affirm Appellant’s convictions and sentences but remand to the trial court for correction of his scoresheet.
AFFIRMED and REMANDED.
VAN NORTWICK, WETHERELL, and MAKAR, JJ., Concur.